Name: Commission Regulation (EC) No 2469/2001 of 14 December 2001 fixing the maximum subsidy on exports of husked long grain rice to RÃ ©union pursuant to the invitation to tender referred to in Regulation (EC) No 2011/2001
 Type: Regulation
 Subject Matter: plant product;  trade policy;  Africa
 Date Published: nan

 Avis juridique important|32001R2469Commission Regulation (EC) No 2469/2001 of 14 December 2001 fixing the maximum subsidy on exports of husked long grain rice to RÃ ©union pursuant to the invitation to tender referred to in Regulation (EC) No 2011/2001 Official Journal L 331 , 15/12/2001 P. 0032 - 0032Commission Regulation (EC) No 2469/2001of 14 December 2001fixing the maximum subsidy on exports of husked long grain rice to RÃ ©union pursuant to the invitation to tender referred to in Regulation (EC) No 2011/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Regulation (EC) No 1987/2001(2), and in particular Article 10(1) thereof,Having regard to Commission Regulation (EEC) No 2692/89 of 6 September 1989 laying down detailed rules for exports of rice to RÃ ©union(3) as amended by Regulation (EC) No 1453/1999(4), and in particular Article 9(1) thereof,Whereas:(1) Commission Regulation (EC) No 2011/2001(5) opens an invitation to tender for the subsidy on rice exported to RÃ ©union.(2) Article 9 of Regulation (EEC) No 2692/89 allows the Commission to fix, in accordance with the procedure laid down in Article 22 of Regulation (EC) No 3072/95 and on the basis of the tenders submitted, a maximum subsidy.(3) The criteria laid down in Articles 2 and 3 of Regulation (EEC) No 2692/89 should be taken into account when fixing this maximum subsidy. Successful tenderers shall be those whose bids are at or below the level of the maximum subsidy.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1A maximum subsidy on exports to RÃ ©union of husked long grain rice falling within CN code 1006 20 98 is hereby set on the basis of the tenders lodged from 10 to 13 December 2001 at 298,00 EUR/t pursuant to the invitation to tender referred to in Regulation (EC) No 2011/2001.Article 2This Regulation shall enter into force on 15 December 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 December 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 271, 12.10.2001, p. 5.(3) OJ L 261, 7.9.1989, p. 8.(4) OJ L 167, 2.7.1999, p. 19.(5) OJ L 272, 13.10.2001, p. 21.